Filed pursuant to Rule 497 File No. 333-157217 Supplement dated August 14, 2009 to Prospectus dated June 11, 2009 This supplement contains information which amends, supplements or modifies certain information contained in the Prospectus of Keating Capital, Inc. dated June 11, 2009, as supplemented by Supplement No. 1 dated June 16, 2009. You should carefully consider the “Risk Factors” beginning on page 22 of the Prospectus before you decide to invest. Status of our Continuous Public Offering On June 11, 2009 we commenced our continuous public offering pursuant to which we intend to sell from time to time up to 10 million shares of our common stock, at an initial offering price of $10 per share, for a period of 12 months, subject to a six month extension at our sole discretion. We will not sell any shares unless we raise gross offering proceeds of $1 million from persons who are not affiliated with us or our investment adviser, Keating Investments, LLC, by the time the offering concludes.As of August 14, 2009, no shares of common stock have been sold and no proceeds have been received from our continuous public offering. This supplement adds or revisesthe following paragraphson page 123 of the Prospectus under the heading “Suitability Standards:” Alabama—Investors must have a liquid net worth of at least 10 times their investment in us and other similar programs. Massachusetts—The Office of the Massachusetts Securities Division recommends that you should limit your aggregate investment in our shares and other similar investments to not more than 10% of your liquid net worth. Liquid net worth is that portion of your total net worth (assets minus liabilities) that is comprised of cash, cash equivalents and readily marketable securities. Nebraska—We must sell a minimum of 700,000 shares before accepting any subscriptions from residents of Nebraska UNITED STATES SECURITIES
